Title: Record of Stock Purchases, July 1761–August 1761
From: Franklin, Benjamin
To: Norris, Isaac


          
            I. N.
          
          
            
              1761 July 5th. paid for £10,000 Scrip of 1761
            
            
              
              the preceeding Payments being made
              £4,800:
              —:
              —
            
            
              28
              paid for this Monthly Payment
              1,000:
              —:
              —
            
            
              Augst. 14
              paid the Remaining Payments
              3,000:
              —:
              —
            
            
              
              
              £8,800:
              —:
              —
            
            
              
              £10,000 Stock at 88 P Ct. per London Chron. No. 707 from July to July 7: 1761
              
              
              
            
            
              
              Commission £4,800. for Brokers
              12:
              10:
              —
            
            
              
              
              £8,812:
              10:
              —
            
            
              do.
              Cash recd for advanced Payments made this day on the Scrip
              16:
              7:
              10
            
            
              
              Nt Cost of £10,000 Stock
              £8,796:
              2:
              2
            
          
         
          Endorsed: July. 1761 Ten thousand Pound Scrip at 88 per Cent. the Net Cost £8,796. 2. 2 No. 4
        